                                        Case 3:20-cv-03792-WHA Document 86 Filed 04/07/21 Page 1 of 1




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5

                                   6   CORECIVIC INC,
                                   7                  Plaintiff,                             No. C–20–03792–WHA

                                   8           v.

                                   9   CANDIDE GROUP LLC, et al.,                            ORDER GRANTING
                                  10                  Defendants.                            MOTION TO SEAL

                                  11

                                  12
Northern District of California
 United States District Court




                                  13        Defendants’ pending motion to seal seeks to redact portions of billing invoice entries

                                  14   reflecting substantive work, topics of discussion between attorneys and client, and entries for

                                  15   which recovery has not been sought. The redactions leave intact all information relevant to

                                  16   determining attorney’s fees, such as hourly rates, hours billed, and a sufficient description of

                                  17   the work to determine whether it is compensable. Though defendants’ motion to seal does not

                                  18   mention the Kamakana standard which must be met to warrant sealing, the motion nevertheless

                                  19   provides compelling reasons that redactions are needed to protect the attorney-client and work-

                                  20   product privileges. The narrowly-tailored redactions do not hamper the public’s understanding

                                  21   of the matter and the interest in protecting attorney-client and work-product privileges is

                                  22   compelling. The motion to seal is GRANTED.

                                  23
                                            IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: April 7, 2021
                                  26
                                  27                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  28
